In an action for divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from stated portions of a judgment of the Supreme Court, Kings County (Yancey, J.), dated November 14, 2002, which, after a nonjury trial, inter alia, directed him to pay nondurational maintenance in the sum of $2,000 per month and an attorney’s fee in the sum of $7,500.
Ordered that the judgment is modified, on the law, the facts, and as a matter of discretion, by deleting the provision thereof directing the defendant to pay the plaintiff nondurational maintenance in the sum of $2,000 per month, and substituting therefor a provision directing the defendant to pay the plaintiff maintenance in the sum of $1,000 per month for a period of five years; as so modified, the judgment is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court erred in its calculation of the defendant’s annual gross income. Thus, we reduce the award of nondurational maintenance in the sum of $2,000 per month to the sum of $1,000 per month for a period of five years, upon consideration of the defendant’s income and the parties’ living expenses (see Friedman v Friedman, 309 AD2d 830, 831 [2003]). Further, upon consideration of the parties’ respective ages and abilities, and the duration of the marriage, maintenance should have been awarded for a period of only five years.
The Supreme Court providently exercised its discretion in directing the defendant to pay the plaintiff an attorney’s fee in the sum of $7,500 (see DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881 [1987]; Meza v Meza, 294 AD2d 414, 416 [2002]; Barone v Barone, 292 AD2d 481, 483 [2002]). Prudenti, P.J., Smith, Goldstein and Crane, JJ., concur.